                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Irwin Guzman
                                                              Civil Action No. 16cv2659-MMA(AGS)

                                              Petitioner,
                                        V.
Spearman, Warden                                                JUDGMENT IN A CIVIL CASE


                                             Respondent.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court dismisses the Petition with prejudice.
Further, the Court denies Petitioner’s request for an evidentiary hearing, and declines to issue a
certificate of appealability.




Date:         11/29/18                                           CLERK OF COURT
                                                                 JOHN MORRILL, Clerk of Court
                                                                 By: s/ R. Chapman
                                                                                     R. Chapman, Deputy
